DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-15 in the reply filed on 5/9/2022 is acknowledged. The traversal is on the ground(s) that there would not be a serious burden if the claims were examined together. This is not found persuasive because claim 16 requires additional method steps that need not be performed in the invention of group I, such as inserting a susceptor material into the cartridge cavity and gelating the liquid aerosol forming substrate.
The requirement is still deemed proper and is therefore made FINAL. Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/2022.
 
Information Disclosure Statement
The information disclosure statement filed 12/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. In this case no copies of the original documents of RU-2600912-C1, WO-2017/036958-A2, and WO-2016/162446-A1 are provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites the limitation “the susceptor material inner surface defines at least one of an airflow passage through the cartridge and a mixing chamber.” It is unclear whether the use of “at least one of…” is intended to introduce additional elements besides the airflow passage into the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the susceptor material inner surface defines at least one airflow passage through the cartridge and a mixing chamber.

Regarding claim 15, it is unclear whether the limitation “a cartridge according to claim 1” refers to the cartridge as recited in claim 1. The use of the indefinite article leaves open the possibility of claim 1 containing multiple cartridges and does not specifically refer to the one and only one cartridge presently claimed in claim 1. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the cartridge of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2016/0120221, hereafter referred to as Mironov ‘221) in view of Mironov (WO 2015/176898, hereafter referred to as Mironov ‘898).

Regarding claim 1, Mironov ‘221 discloses an aerosol generating system [0001] having a cartridge (figure 13, reference numeral 16) with a hollow cylindrical shape containing a capillary material and a fluid permeable susceptor element (figure 13, reference numeral 262) lining a portion of the interior surface of the cartridge and surrounding an internal passageway ([0075], figure 13, reference numeral 166). The aerosol forming substrate may be either a solid or a liquid or a mixture of the two [0022] and is drawn into interstices of the mesh susceptor [0010] for vaporization [0013]. The mesh retains liquid [0015]. It is evident that the susceptor element is thermally stable at operation temperatures since it is critical to the functioning of the system. Mironov ‘221 does not explicitly disclose the aerosol forming substrate being a gel.
Mironov ‘898 teaches an aerosol generating article having an aerosol forming substrate provided in direct contact with an internal heating element to facilitate rapid aerosol generation (page 2, lines 3-15) using an inductor that produces current in a susceptor (page 3, lines 6-17). The aerosol generating substrate can be either solid or a mixture of solid and liquid components (page 6, lines 1-2) where the solid components are in the form of a gel embedded in a thermally stable carrier (page 6, lines 18-23) and are in thermal contact with the susceptor (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the solid gel aerosol forming substrate of Mironov ‘898 in the interstices of Mironov ‘221. One would have been motivated to do so since Mironov ‘221 discloses vaporizing a solid aerosol forming substrate using the thermally stable fluid permeable susceptor element having a mesh that retains aerosol forming substrate liquid and Mironov ‘898 teaches that a solid gel aerosol forming substrate is embedded in thermally stable carrier. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 2, Mironov ‘221 discloses that the mesh forms a portion of the cartridge interior surface (figure 1).

Regarding claim 3, Mironov ‘221 discloses that the mesh outer surface is in contact with an inner surface of the cartridge (figure 1).

Regarding claim 4, Mironov ‘221 discloses that the mesh surrounds an internal passageway [0075] through which air flows and entrains aerosol generated by the mesh [0076], indicating that mixing must occur since both aerosols and air are gaseous.

Regarding claim 9, modified Mironov ‘221 teaches all the claim limitations as set forth above. Mironov ‘221 additionally discloses that the susceptor surrounds an internal passageway, and that the cartridge is cylindrical [0075]. Modified Mironov ‘221 does not explicitly teach the passageway being cylindrical, thereby defining an annular susceptor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the passageway of modified Mironov ‘221 cylindrical. One would have been motivated to do so since there is no evidence that the specific shape of the passageway is critical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 

Regarding claim 10, Mironov ‘221 discloses that the cartridge is filled by capillary material containing an aerosol forming substrate that flows to the fluid permeable susceptor element [0075]. It is evident that the capillary material internconnects the interstices of the susceptor element since a capillary material allows liquid to flow through it rather than restricting liquid flow.

Regarding claim 12, Mironov ‘221 discloses that the interstices are defined by filaments formed using a weave or lattice structure [0014], both of which evidently form a repeating pattern.

Regarding claim 14, modified Mironov ‘221 teaches all the claim limitations as set forth above. Modified Mironov ‘221 does not explicitly teach a thickness of the mesh susceptor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mesh susceptor of modified Mironov ‘221 fall within the claimed range. One would have been motivated to do so since there is no evidence that the thickness of the mesh susceptor is critical. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 15, Mironov ‘221 discloses an aerosol generating system comprising the cartridge (abstract), a main housing (figure 1, reference numeral 101) having a cavity in which the cartridge is received (figure 1, reference numeral 112), a lithium iron phosphate battery (figure 1, reference numeral 102) and control electronics ([0061], figure 1, reference numeral 104) that controls the device [0078]. The susceptor element heats up when subjected to a changing magnetic field [0009] generated by an inductor coil [0060] that receives electric power from an electrical power source [0038], and is therefore considered to meet the claim limitation of an electrical heater. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2016/0120221, hereafter referred to as Mironov ‘221) in view of Mironov (WO 2015/176898, hereafter referred to as Mironov ‘898) as applied to claim 1 above, and further in view of Force (WO 2016/096780). 

Regarding claim 5, modified Mironov ‘221 teaches all the claim limitations as set forth above. Mironov ‘221 additionally discloses that the cartridge is in the form of a hollow cylinder [0075]. Modified Mironov ‘221 does not explicitly teach a base portion extending across the bottom of the cartridge.
Force teaches a cartridge for an aerosol generating system having an air permeable bottom that prevents air or liquid from leaving it using a semi permeable membrane (page 34, lines 15-23).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bottom portion of the cartridge of modified Mironov ‘221 with the semi permeable membrane of Force. One would have been motivated to do so since Force teaches a membrane that prevents air or liquid from leaving a cartridge through it.

Regarding claim 6, Mironov ‘221 discloses that the susceptor is disposed at the tubular portion (figure 13).

Regarding claim 7, Mironov ‘221 discloses that the ferrite mesh susceptor may line the entire interior surface of the cartridge [0075], indicating that it must necessarily reach the portion of the interior surface at the cartridge base.

Regarding claim 8, modified Mironov ‘221 teaches all the claim limitations as set forth above. Modified Mironov ‘221 does not explicitly teach a seal extending across a seal extending across the tubular cartridge.
Force teaches cartridge for an aerosol generating system having a sealing disc provided on the top side of a cartridge to control air flow through the cartridge (page 33, lines 24-32, page 34, lines 1-4, figure 10, reference numeral 47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the upper portion of the cartridge of modified Mironov ‘221 with the sealing disc of Force. One would have been motivated to do so since Force teaches a sealing disc that controls air flow through a cartridge.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2016/0120221, hereafter referred to as Mironov ‘221) in view of Mironov (WO 2015/176898, hereafter referred to as Mironov ‘898) as applied to claim 1 above, and further in view of Rojo-Calderon (US 2018/0279681).

Regarding claim 11, modified Mironov ‘221 teaches all the claim limitations as set forth above. Modified Mironov ‘221 does not explicitly teach some of the interstices being isolated from each other.
Rojo-Calderon teaches an aerosol generating article (abstract) having a discontinuous susceptor material having at least two segments separated by a gap [0033], which is considered to meet the claim limitation of isolated. The gap allows for segmented heating of the aerosol forming substrate [0034] to homogenously and consistently generate aerosol [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the susceptor of modified Mironov ‘221 with the gaps of Rojo-Calderon. One would have been motivated to do so since Rojo-Calderon teaches that providing gaps between segments of a segmented susceptor allows segmented heating of the aerosol forming substrate to homogenously and consistently generate aerosol.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2016/0120221, hereafter referred to as Mironov ‘221) in view of Mironov (WO 2015/176898, hereafter referred to as Mironov ‘898) as applied to claim 1 above, and as evidenced by Mesh and Micron Sizes (Mesh and Micron Sizes, Industrial Specialties Manufacturing, https://www.industrialspec.com/images/files/mesh-micron-sizes-chart-ebook-ism.pdf).

Regarding claim 13, modified Mironov ‘221 teaches all the claim limitations as set forth above. Mironov ‘221 additionally discloses that the width of the interstices is preferably 160 and 600 Mesh US [0014]. Modified Mironov ‘221 does not explicitly teach (a) the Mesh US size defining a maximum cross-sectional dimension and (b) the width being between 30 microns and 300 microns.
Regarding (a), Mesh and Micron Sizes teaches that the Mesh US size provides a measurement of the size of particle that can fit through the mesh (page 1, middle), indicating that it represents a maximum cross-section dimension. A 170 Mesh US has a size of 88 microns, and a 500 Mesh US has a size of 25 microns (page 1, bottom).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Mesh US sizes of modified Mironov ‘221 fall within the claimed ranges. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10, 12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-17 of copending Application No. 16/002,322 (hereafter referred to Mironov ‘322). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1 and 10, Mironov ‘322 claims a cartridge for an aerosol generating system comprising a container defining a cartridge cavity, a susceptor material within the cartridge cavity defining a plurality of interconnected interstices, and an aerosol forming substrate within the plurality of interconnected interstices, the aerosol forming substrate being a gel with a stable form at room temperature (claim 1). Mironov ‘322 does not explicitly claim the susceptor material defining an inner surface of a cartridge cavity.
Mironov ‘221 teaches an aerosol generating system [0001] having a cartridge (figure 13, reference numeral 16) with a hollow cylindrical shape containing a capillary material and a fluid permeable susceptor element (figure 13, reference numeral 262) lining a portion of the interior surface of the cartridge and surrounding an internal passageway ([0075], figure 13, reference numeral 166). The aerosol forming substrate may be either a solid or a liquid or a mixture of the two [0022] and is drawn into interstices of the mesh susceptor [0010] for vaporization [0013]. The mesh retains liquid [0015]. It is evident that the susceptor element is thermally stable at operation temperatures since it is critical to the functioning of the system. Mironov ‘221 additionally teaches that allowing the airflow to pass through a central coil allows a compact system to be achieved [0032] when the coil is adjacent to the susceptor [0033].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of Mironov ‘322 with the design of Mironov ‘221. One would have been motivated to do so since Mironov ‘221 teaches that providing an air passage through a central coil and associated susceptor allows a compact system to be created.

Regarding claim 2, Mironov ‘221 teaches that the mesh forms a portion of the cartridge interior surface (figure 1).

Regarding claim 3, Mironov ‘221 teaches that the mesh outer surface is in contact with an inner surface of the cartridge (figure 1).

Regarding claim 4, Mironov ‘221 teaches that the mesh surrounds an internal passageway [0075] through which air flows and entrains aerosol generated by the mesh [0076], indicating that mixing must occur since both aerosols and air are gaseous.

Regarding claim 10, Mironov ‘221 discloses that the cartridge is filled by capillary material containing an aerosol forming substrate that flows to the fluid permeable susceptor element [0075]. It is evident that the capillary material interconnects the interstices of the susceptor element since a capillary material allows liquid to flow through it rather than restricting liquid flow.

Regarding claim 12, Mironov ‘221 discloses that the interstices are defined by filaments formed using a weave or lattice structure [0014], both of which evidently form a repeating pattern.

Regarding claim 15, Mironov ‘322 claims an aerosol generating system comprising a cartridge comprising a container defining a cartridge cavity, a susceptor material within the cartridge cavity defining a plurality of interconnected interstices, and an aerosol forming substrate within the plurality of interconnected interstices, the aerosol forming substrate being a gel with a stable form at room temperature. The aerosol generating system also has an aerosol generating device comprising a housing, an electrical heater comprising an inductive heating element configured to heat the susceptor material when the cartridge is received within a device cavity, an electrical power supply, and a controller configured to control a supply of electrical power from the electrical power supply to the electrical heater (claim 15). Mironov ‘322 does not explicitly claim the susceptor material defining an inner surface of a cartridge cavity.
Mironov ‘221 teaches an aerosol generating system [0001] having a cartridge (figure 13, reference numeral 16) with a hollow cylindrical shape containing a capillary material and a fluid permeable susceptor element (figure 13, reference numeral 262) lining a portion of the interior surface of the cartridge and surrounding an internal passageway ([0075], figure 13, reference numeral 166). The aerosol forming substrate may be either a solid or a liquid or a mixture of the two [0022] and is drawn into interstices of the mesh susceptor [0010] for vaporization [0013]. The mesh retains liquid [0015]. It is evident that the susceptor element is thermally stable at operation temperatures since it is critical to the functioning of the system. Mironov ‘221 additionally teaches that allowing the airflow to pass through a central coil allows a compact system to be achieved [0032] when the coil is adjacent to the susceptor [0033].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of Mironov ‘322 with the design of Mironov ‘221. One would have been motivated to do so since Mironov ‘221 teaches that providing an air passage through a central coil and associated susceptor allows a compact system to be created.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747